Citation Nr: 0602829	
Decision Date: 02/01/06    Archive Date: 02/15/06	

DOCKET NO.  04-29 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals, neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans











INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  Specifically, in that decision, the RO 
denied the issue of entitlement to service connection for 
residuals of a neck injury.  


FINDINGS OF FACT

1.  VA has provided all required notice and has obtained all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  

2.  The veteran does not have residuals of a neck injury that 
may be attributed to his active service.  


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by 
service, nor may arthritis of the neck be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, upon receipt of a 
complete or a substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue decided herein.  

In the present case, an August 2002 letter, a May 2004 
statement of the case, and a November 2004 supplemental 
statement of the case informed the veteran of the 
requirements needed to establish service connection for 
residuals of a neck injury.  In addition, the August 2002 
letter notified the veteran of the evidence and information 
he was responsible for and what evidence that was considered 
VA's responsibility to obtain.  Specifically, the August 2002 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, et cetera, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Also, the August 2002 letter informed the veteran 
of his opportunity to submit "any additional information or 
evidence that . . . [he] want[ed the RO] . . . to try to get 
for . . . [him]."  

Moreover, the Board finds that the VA has satisfied the 
strictures of the holding in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), by providing a VCAA notice to the 
claimant in August 2002, prior to the initial unfavorable 
decision on the claim for VA benefits in January 2004.  Based 
on this record, the Board finds that VA's duty to notify has 
been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  All available evidence 
that is pertinent to the claim decided herein has been 
obtained and associated with the veteran's claims folder.  In 
this regard, the Board notes that extensive efforts have been 
made to obtain the veteran's service medical records.  
Unfortunately, however, such service medical records were 
apparently destroyed in a fire at the National Personnel 
Records Center in 1973 and are, therefore, unavailable.  VA 
was able to obtain morning reports, which refer to the 
veteran but which failed to disclose any relevant data.  
Further, at the personal hearing conducted in October 2004 
before a decision review officer at the RO, the veteran was 
informed of alternative sources of evidence of in-service 
neck pathology (including, for example, lay, or "buddy," 
statements).  Hearing transcript (T.) at 3-5.  However, there 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims folder.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In 
the present case, the Board finds that a remand of the 
veteran's claim to accord him an opportunity to undergo a 
relevant VA examination is not necessary.  As the Board will 
discuss in the following decision, the first competent 
evidence of a diagnosed neck disability is dated many years 
after the veteran's separation from service.  Further, the 
claims folder contains no competent evidence of an 
association between the veteran's currently diagnosed neck 
disability and his active military duty.  The duty to assist 
is not invoked where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  See 
Charles v. Principi, 16 Vet. App. 370 (2002) & 38 USCA 
5103A(a)(2).  The Board concludes, therefore, that a remand 
to accord the veteran a relevant VA examination is not 
necessary.  

Accordingly, the Board finds that VA has fulfilled its duty 
to assist.  The veteran has been given ample opportunity to 
present evidence and argument in support of her claim.  No 
further development action is necessary with respect to the 
claim adjudicated in this decision.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such value is harmless.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  In addition, service connection may be granted for 
arthritis of the cervical spine which is manifested to at 
least a compensable degree during the first post service 
year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease of injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  A condition 
or injury occurred in service alone is not enough; there must 
be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

Analysis

The veteran essentially asserts that he injured his neck 
during basic training in service in 1953 and that this injury 
required surgery at Fort Knox, Kentucky.  The veteran also 
claims that, during the surgery, a mass was removed from his 
cervical area.  He reports that current neck symptomatology 
includes pain and limitation of motion.  See, e.g., 
T. at 1-3.  

The first post-service evidence treatment for neck problems 
is dated in November 1988.  At that time, the veteran sought 
medical care for complaints of numbness in his arms.  
Thereafter, at a VA outpatient clinic in November 1995, the 
veteran reported a 10-year history of neck pain which had 
increased during the past six months.  Following clinical 
evaluation including radiographic study, assessments of 
degenerative disease of the cervical spine and left cervical 
strain were noted.  

In a February 2003 letter, a private physician who had 
treated the veteran for many years explained that the veteran 
had reported a history of neck surgery during service in 1953 
and that, according to the veteran, the operation involved 
removal of a mass from his posterior neck.  The physician 
further noted that the first post-service evidence of 
treatment for neck problems was dated in November 1988, when 
radiographic studies of the veteran's cervical spine 
reflected spondylosis.  The doctor also explained that 
subsequent medical records indicated continued neck treatment 
and that his current pertinent diagnosis is "extreme 
extensive degenerative joint disease in the cervical spine."  

The Board acknowledges that, in the February 2003 letter, the 
physician stated that he had "gone over every page of the 
report and . . . [found that the veteran's] surgery was 
performed in 1953 and he continued on active duty after 
recovery."  Importantly, however, as the Board has discussed 
in this decision, multiple attempts to obtain the veteran's 
service medical records have clearly shown that these reports 
are unavailable.  The Board can only conclude, therefore, 
that the physician's February 2003 reference to "the 
report" indicated his review of the veteran's medical file.  
This conclusion is also supported by the fact that, in the 
February 2003 letter, the physician was able to discuss the 
post-service medical evidence of neck pathology.  Further, at 
no time in the letter did the doctor actually express an 
opinion associating the veteran's current neck disability 
(which has been characterized as degenerative joint disease 
of the cervical spine) with the purported in-service neck 
injury.  

The Board has given careful consideration to the available 
clinical documentation of record and notes that, of 
particular importance, is the unavailability of the veteran's 
service medical records through no fault of his own.  
However, the essential factual posture of the present case 
remains that there is no documentation of cervical spine 
pathology until the late 1980's (many years after the 
veteran's separation from active service), despite the 
veteran's report of inservice surgery with removal of a neck 
mass.  Further, no medical expert has confirmed a 
relationship between the veteran's current neck disorder 
(which has been defined as degenerative joint disease of his 
cervical spine) and the purported in-service operation on his 
neck.  As the record currently stands, there is simply no 
adequate confirmation of neck pathology until many years 
after service.  

The veteran is a layperson who has expressed an opinion 
relating his current neck pathology to the asserted injury in 
service.  However, he is not competent to address causation 
or etiology of his current neck disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Simply put, in view of the evidentiary record and with the 
application of all pertinent governing criteria, the Board 
finds that there exists no basis upon which to predicate a 
grant of entitlement to service connection for residuals of 
neck injury.  The claim is, therefore, denied.  


ORDER

Service connection for residuals, neck injury, is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


